Case: 16-17194   Date Filed: 10/02/2017   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17194
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:16-cv-60804-BB


2051 LUSH APARTMENTS, LLC,
KEIRRA WALDON,

                                                          Plaintiffs-Appellants,

                                   versus

CITY OF LAUDERHILL,


                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 2, 2017)

Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.
                  Case: 16-17194        Date Filed: 10/02/2017       Page: 2 of 7


PER CURIAM:

       2051 Lush Apartments, LLC (“Lush”) and Keirra Waldon (“Waldon”)

(together, “Appellants”) appeal the District Court’s order granting defendant City

of Lauderhill’s (“City”) motion to dismiss.1 Based on the alleged facial

unconstitutionality of a Lauderhill city ordinance, Appellants brought an action in

the Southern District of Florida for injunctive and declaratory relief,2 damages

pursuant to 42 U.S.C. § 1983, and relief pursuant to an unjust enrichment claim.

They alleged the ordinance was facially unconstitutional because, in violation of

the Fourth and Fourteenth Amendments, it allows City to search residential rental

properties without consent, a valid search warrant, or probable cause. The District

Court held otherwise. We affirm the District Court’s order.

                                                  I.

       The ordinance at issue requires landlords to acquire an occupational license

by submitting an application and paying an application fee, to submit to a fire-

safety inspection and to a “minimum housing quality standards and community

appearance inspection,” and to pay a penalty should a landlord rent a unit without

first receiving an occupational license. See Lauderhill, Fl., Land Development

Regulations, art. III, § 5.31.1 (hereinafter “the Ordinance”). Schedule M to the


       1
        Appellants sought relief on behalf of themselves and two proposed classes—the
“Tenant Class,” represented by Waldon, and the “Landlord Class,” represented by Lush.
       2
           Appellants’ claims for injunctive and declaratory relief were based in part on state law.
                                                   2
              Case: 16-17194     Date Filed: 10/02/2017    Page: 3 of 7


Ordinance, which provides the standards for conducting inspections regarding

minimum housing quality, further states, in pertinent part,

      In the event a person who has common authority over a structure or
      premises regulated hereunder, shall not consent to an inspection,
      survey and examination of said structure or premises, said person
      shall be given the opportunity to reschedule such inspection, survey
      and examination for a time certain within ten (10) days of the
      inspector's initial contact. Failure of the person exercising common
      authority over said structure, or premises, to thereafter consent to an
      inspection, survey and examination of the structure or premises,
      without just cause, shall be sufficient grounds and probable cause for
      a court of competent jurisdiction to issue a search warrant for the
      purpose of inspecting, surveying or examining said structure or
      premises.

Lauderhill, Fl., Land Development Regulations, Land Development Regulation

Schedules, Schedule M. § 1.8 (hereinafter “Schedule M”) (emphasis added).

Appellants contend that the italicized portion of Schedule M allows an end run

around the requirement that sufficient probable cause be shown before an

inspection warrant is issued. That is, the provision holds that failure to consent

supplies the necessary probable cause and basing probable cause on a failure to

consent, Appellants aver, is unconstitutional and renders the Ordinance facially

invalid. Appellants therefore claim that Waldon’s residence was subject to an

unconstitutional search and that Lush paid unconstitutional inspection fees.

                                          II.

      We review legal issues involving the constitutionality of a city ordinance de

novo and construe any ambiguities “in a manner which avoids any constitutional
                                          3
                 Case: 16-17194       Date Filed: 10/02/2017        Page: 4 of 7


problems.” Beaulieu v. City of Alabaster, 454 F.3d 1219, 1232 (11th Cir. 2006)

(quoting Southlake Prop. Assocs., Ltd. v. City of Morrow, Ga., 112 F.3d 1114,

1119 (11th Cir. 1997)). Further, because Appellants challenge the constitutionality

of the Ordinance on its face, they “must establish that no set of circumstances

exists under which the [Ordinance] would be valid.” United States v. Salerno, 481
U.S. 739, 746, 107 S. Ct. 2095, 2101 (1987).

       The probable cause standard to issue an inspection warrant differs from the

standard applied in criminal cases. Camara v. Mun. Court of City and Cty. of S.F.,

387 U.S. 523, 538, 87 S. Ct. 1727, 1735–36 (1967). In seeking a warrant for an

administrative inspection, probable cause “must exist if reasonable legislative or

administrative standards for conducting an area inspection are satisfied with

respect to a particular dwelling.” 3 Id. at 538, 87 S. Ct. at 1736. These standards,



       3
         In a case similar to the one before this Court, the Seventh Circuit expanded upon the
reasons for a lower probable cause standard and set forth additional considerations that inform
the reasonableness of a city’s housing code enforcement framework:
       It is difficult to enforce [a local housing] code without occasional inspections; the
       tenants cannot be counted upon to report violations, because they may be getting a
       rental discount to overlook the violations, or . . . may be afraid of retaliation by
       the landlord or unaware of what conditions violate the code. And it is impossible
       to rely on a system of inspections to enforce the code without making them
       compulsory, since violators will refuse to consent to being inspected. In these
       circumstances the Fourth Amendment’s requirement that all search warrants be
       supported by “probable cause” can be satisfied by demonstrating the
       reasonableness of the regulatory package that includes compulsory inspections.
Platteville Area Apartment Ass’n v. City of Platteville, 179 F.3d 574, 578 (7th Cir. 1999) (citing
Camara, 387 U.S. at 538–39, 87 S. Ct. at 1735–36).


                                                 4
              Case: 16-17194     Date Filed: 10/02/2017   Page: 5 of 7


moreover, need not “necessarily depend upon specific knowledge of the condition

of a particular dwelling” and “will vary with the municipal program being

enforced.” Id.

      The relevant standards for conducting an inspection are set out in the

Ordinance (including Schedule M) and in §§ 933.20–30 of the Florida Statutes.

We read these provisions in conjunction. Cf. King v. St. Vincent’s Hosp., 502 U.S.
215, 221, 112 S. Ct. 570, 574 (1991) (“[A] statute is to be read as a whole[] since

the meaning of statutory language, plain or not, depends on context.”) (citation

omitted).

      The District Court properly found that, read in combination, the Ordinance

and relevant Florida Statutes provisions require a warrant for inspections, to be

issued only upon a sufficient showing of probable cause. Although Schedule M

does state that refusing to consent to an inspection—and then refusing to

reschedule the inspection within ten days without just cause—is sufficient for a

court to issue a warrant, this does not mean that a warrant will necessarily follow.

See Schedule M. Florida Statutes § 933.21 makes clear that a warrant will only be

issued upon a showing of probable cause. Fla. Stat. § 933.21. And to support this

showing, an affidavit must either state that consent was sought and refused or

explain why consent was not sought. Id. This implies that the issuing court will




                                          5
                Case: 16-17194      Date Filed: 10/02/2017      Page: 6 of 7


consider the refusal of consent in making its determination; not that it will issue a

warrant automatically upon refusal.

       Section 933.22, moreover, provides that probable cause exists if, with

respect to a particular place, “reasonable legislative or administrative standards for

conducting a routine or area inspection are satisfied” or “if there is reason to

believe a condition of nonconformity exists” which would violate an applicable

law or regulation. Id. § 933.22. This provision implies that, unless a specific

unlawful condition is believed to exist, the issuing court will consider whether

reasonable standards have been satisfied—an endeavor presumably more holistic

than merely looking to whether or not consent was provided. 4 The Florida Statutes

provisions and the Ordinance can therefore, in at least a plausible set of

circumstances, be interpreted to set forth reasonable legislative or administrative

standards in compliance with the lower probable cause standard applicable to

inspection warrants. Appellants thus cannot mount a successful facial challenge to

the Ordinance. See Salerno, 481 U.S. at 746, 107 S. Ct. at 2101 (“A facial

challenge to a legislative Act is, of course, the most difficult challenge to mount

successfully, since the challenger must establish that no set of circumstances exists

under which the Act would be valid.”).


       4
         To the extent that this presumption rests on an ambiguity, the ambiguity is to be
construed “in a manner which avoids any constitutional problems.” Beaulieu, 54 F.3d at 1232
(quoting Southlake Prop. Assocs., 112 F.3d at 1119).
                                              6
              Case: 16-17194    Date Filed: 10/02/2017   Page: 7 of 7


                                          III.

      Because the Ordinance is not facially unconstitutional, the District Court

was correct in holding that Appellants’ 42 U.S.C. § 1983 claim failed and in

declining to exercise supplemental jurisdiction, via 28 U.S.C. § 1367(c), over

Appellants’ remaining state-law claims.



AFFIRMED.




                                           7